EXHIBIT 13.1 BUILDING GLOBALLY 2 0 1 1 A N N U A L R E P O R T “ Sensient achieved another record year by building our infrastructure, extending the reach of our sales force and commercializing new technologies. We see significant opportunities for growth as we move forward.” Sensient Technologies Corporation is a leading global developer, manufacturer and marketer of advanced color, flavor and fragrance systems. coatings and excipients, cosmetic ingredients, household and industrial product formulations, inkjet inks, and other specialty colors and chemicals. Sensient uses state-ofthe- art technologies at facilities around the world to develop and manufacture customized food and beverage systems, pharmaceutical colors, K e n n e t h P . M a n n i n g Chairman, President and Chief Executive Officer Years ended December 31, 2011 2010 % Change Results of operations Revenue $1,430,789 $1,328,180 8% Operating Income 190,823 174,577 9% Net Earnings 120,484 107,144 12% Per common share Net Earnings: Basic $ 2.42 $ 2.18 11% Diluted 2.41 2.17 11% Dividends 0.84 0.79 6% Book Value 20.87 19.70 6% Other information Capital Expenditures $ 72,200 $ 55,823 Depreciation and Amortization $ 46,099 $ 43,423 Total Debt $ 335,396 $ 349,810 Number of Employees 3,887 3,618 Number of Shareholders of Record 2,865 2,977 Average Common Shares Outstanding: Basic 49,746 49,138 Diluted 49,937 49,424 Sensient Technologies Corporation achieved record revenue and earnings in 2011. The Company’s revenue of $1.43 billion represents an increase of 7.7% over 2010. Net earnings reached $120.5 million. We are well positioned for continued growth in 2012. s e n s i e n t 2 0 1 1 a n n ua l r e p o rt | b u i l d i n g g l o ba l ly Letter to Shareholders A Return on Investment Sensient’s strategic investments in product technologies, geographic expansion and infrastructure improvements are reaping significant rewards in the marketplace. In 2011, we strengthened our position as a leading global developer, manufacturer and distributor of state-of-the-art color, flavor and fragrance systems. All of Sensient’s operating Groups contributed to our positive financial performance in 2011. We are especially profiting from strong consumer demand worldwide for naturally sourced products. Manufacturers increasingly rely on high-performance Sensient systems to meet this demand. Since our Company commenced public trading in 1962, we have consistently paid a quarterly dividend to our shareholders. This practice enables investors to benefit on a regular basis from our performance. In 2011, we paid a quarterly dividend of 21 cents per share of common stock, for a total of 84 cents per share for the year. Building Sensient’s Global Infrastructure Sensient has built an infrastructure that is second to none in our industry. We operate significant R&D and production facilities in every major market in the world. We have also acquired, developed and licensed an exceptional range of technologies that form the foundation of our product portfolio. We will continue to develop and enhance facilities when we see significant opportunities for growth. In 2011, we expanded our natural color and pharmaceutical operations in St. Louis. These improvements are already contributing to our growth in key product markets. Kenneth P. Manning Chairman, President and Chief Executive Officer 2 3 We will continue our program of strategic investments in 2012. We are now expanding digital ink capabilities in Morges, Switzerland. This investment reinforces our market-leading position in digital and industrial inks. Sensient is also making investments in flavor facilities in the United Kingdom to improve efficiencies and expand production. Equally important, Sensient has built a strong operational infrastructure. Coordination across locations provides efficiency, accelerates product development and enables us to rapidly bring new offerings to the marketplace. A strong global supply chain ensures reliable access to key raw materials. The Company has also improved results by recruiting highly capable management and strengthening our sales force. Employee training and development programs enable us to continuously enhance the capabilities of our workforce. Commercializing and Expanding Technologies New product development is essential to the growth of our business. Consumer markets change rapidly. Sensient enables global manufacturers to lead new trends and respond to the evolving marketplace. The Company’s investments in infrastructure have improved our ability to commercialize new technologies. For example, we have expanded our natural color capabilities to include a greater spectrum of products. New microfine natural colors provide consistent, stable performance for manufacturers of baked goods, powdered beverages, prepared foods and other products. A breakthrough in color processing has also enabled us to develop a line of colors made exclusively from natural ingredients. Sensient’s advanced natural color systems are now found in foods, beverages, pharmaceuticals and cosmetics. The Color Group has led the way in R&D improvements by implementing a highly effective new commercialization program. This worldwide program ensures that the latest technologies advance rapidly to product development and then to the marketplace. In 2012, the Flavors & Fragrances Group will launch similar enhancements to its R&D operations. Sensient also serves as a product development partner for many of our customers, including large multinationals. Manufacturers often reformulate products to meet changing consumer preferences. Sensient works closely with customers to develop new systems that enable them to successfully implement product improvements and extensions. Acquisition and Expansion Just over a decade ago, Sensient completed its transformation into a leader in the global specialty chemicals sector. This change was the result of a wellexecuted strategic acquisition program. We divested underperforming commodity operations and acquired new businesses that added unique technologies and geographic reach. Since our core transformation, Sensient has grown by developing new proprietary systems, customizing products and adding customers. We reach new customers in key secondary markets through our extended distribution system. New locations in Scandinavia, Central Europe and South Africa are already operational, and we are planning to establish additional locations in Latin America. In 2011, Sensient acquired full ownership of cosmetic color and ingredient businesses in Brazil and Poland. Sensient purchased the remaining interests in these businesses to improve our position in key emerging markets. We will continue to seek additional acquisitions that improve market access and add new products and technologies. A Strong Foundation for Success Every day, nations around the world become more industrialized and local economies seek new efficiencies. This marketplace evolution results in growing consumer access to a wide range of manufactured products, including foods, beverages, cosmetics, pharmaceuticals and more. Sensient is positioned to benefit from this economic transformation in every corner of the globe. The Company’s growth and momentum reflect the success of our long-term strategy. We will continue to grow globally on the strength of our operations, products and financial position. I am confident that Sensient will deliver exceptional results in 2012 and beyond. Sincerely, Kenneth P. Manning Chairman, President and Chief Executive Officer B u s i n e s s P r o f i l e s e n s i e n t 2 0 1 1 a n n ua l r e p o rt | b u i l d i n g g l o ba l ly Flavors & Fragrances Group Sensient develops, manufactures and distributes flavor and fragrance systems that form the sensory foundation of thousands of consumer products worldwide. The Company’s flavor and aroma technologies are essential components of foods and beverages, household supplies and personal care products. Sensient’s specialty systems enable our customers to excel in highly competitive global markets. 19% Savory Flavors 8% Other Flavors 20% Dairy Flavors 11% Fragrances 28% Dehydrated Flavors 5% Confectionery & Bakery Flavors 9% Beverage Flavors r e v e n u e b y p ro d u c t l i n e 5% Other Technical Colors 58% Food and Beverage Colors 14% Inkjet and Specialty Inks and Colors 4% Pharmaceutical Colors and Coatings 19% Cosmetic Colors r e v e n u e b y p ro d u c t l i n e Sensient is a leading developer and manufacturer of color systems for food and beverage, cosmetic, pharmaceutical, inkjet inks, agricultural, household products and other technical colors. Sensient also produces a range of ingredients for cosmetics and pharmaceutical applications including excipients and treated pigments. color Group 4 5 Microfine Natural Food Colors Innovative color systems for seasonings, dry foods and beverage mixes Controlled Release Polymer Coatings for Pharmaceuticals Specialized systems to enable gradual delivery of medication Commercialization of New Technologies CO2 Flavor Extraction Subcritical and supercritical capabilities for high-performance natural flavors Reaction Flavor Technology Distinctive hearty flavors for soups, sauces and other foods s e n s i e n t 2 0 1 1 a n n ua l r e p o rt | b u i l d i n g g l o ba l ly Sublimation and Pigmented Inks for Inkjets Leading color technologies for textiles and other industrial applications Treated Pigments, Natural Colors, and Dispersions for Cosmetic Applications including facial creams, lipsticks and eye makeup Sensient combines exceptional research and development, manufacturing capabilities and market expertise to rapidly transform new discoveries into innovative, market-ready products. We independently develop new specialty systems as well as collaborate with customers to improve and extend their products. In recent years, Sensient has developed proprietary technologies that provide significant benefits to manufacturers of foods, beverages, textiles, pharmaceuticals and cosmetics. Sensient products continue to earn the business of multinationals and regional manufacturers. 6 7 Broad Product Portfolio Sensient continues to maintain and extend a comprehensive product mix that includes synthetic and natural colors, flavors and fragrances. Our specialty systems are found in thousands of consumer products, including beverages, prepared foods, cosmetics, pharmaceuticals and textiles. The Company’s range of products enables us to meet the needs of established, high-volume manufacturers as well as serve smaller, innovative companies across several market segments. We are also finding new opportunities for Sensient’s proven products in faster-growing emerging markets. The Company’s strategic sourcing of raw materials and tightly integrated operations enable us to provide a reliable and secure source of supply for our customers. s e n s i e n t 2 0 1 1 a n n ua l r e p o rt | b u i l d i n g g l o ba l ly 8 9 Investments in Infrastructure St. Louis, Missouri Indianapolis, Halton Hills, Ontario, Canada Indiana Lerma, Mexico Reggio Emilia, Italy Melbourne, Australia Bremen, Germany Guangzhou, China s e n s i e n t 2 0 1 1 a n n ua l r e p o rt | b u i l d i n g g l o ba l ly Sensient makes strategic investments in infrastructure and operations to drive growth in both established and emerging markets. In 2011, we improved facilities, added management and expanded production in North America, Latin America, Europe and Asia Pacific. The Company maintains the most advanced facilities in our industry. We also added highly skilled sales and technical personnel to our workforce. These new hires expand our business now and lay the foundation for future growth. Sensient will continue to make targeted investments to facilitate sales of higher-margin, technology-based products worldwide. Milan, Italy buchare s t , romania v i enna, aus tria i s tanbul , turke y barc e lona, s pain ki e v , ukraine warsaw, poland cop enhagen, denmark kri s t ians tad, sweden he l s inki , f inland Johanne sburg, south Afri ca Access to New Markets Brazil Poland s e n s i e n t 2 0 1 1 a n n ua l r e p o rt | b u i l d i n g g l o ba l ly Sensient sees significant opportunities in emerging markets and targeted areas of established markets. In recent years, we have expanded sales staff and added new locations in Central Europe, Scandinavia, Latin America, Brazil and Asia Pacific. We are able to strengthen ties with local manufacturers and win new business through our extended distribution system (EDS). As a wide-reaching international Company, we excel at establishing satellite locations that immediately contribute to revenue growth. Sensient also considers strategic acquisitions that add new technologies or improve market access. The Company now operates from 75 locations in 35 nations. 12 13 Austria Brazil Colombia Denmark Finland Indonesia Poland Romania South Africa Spain Sweden Thailand Turkey Ukraine T a b l e o f C o n t e n t s Management’s Discussion & Analysis of Operations & Financial Condition 15 Consolidated Statements of Earnings 23 Consolidated Balance Sheets 24 Consolidated Statements of Cash Flows 25 Consolidated Statements of Shareholders’ Equity 26 Notes to Consolidated Financial Statements 27 Management’s Report on Internal Control Over Financial Reporting 41 Report of Independent Registered Public Accounting Firm 42 Report of Independent Registered Public Accounting Firm on Internal Control Over Financial Reporting 43 Quarterly Data 44 Common Stock Prices and Dividends 44 Company Stock Performance 44 Five Year Review 45 Directors & Officers 46 Investor Information inside back cover Management’s Discussion & Analysis of Operations & Financial Condition OVERVIEW For the year ended December 31, 2011, Sensient Technologies Corporation (the “Company”) reported a second consecutive year of record revenue at the consolidated level and at each of its segments. Earnings per share increased to a new all-time high for the year and also for each quarter of 2011. The Company continued to strengthen its financial position in 2011. Strong cash flows from operating activities allowed the Company to reduce debt by over $14 million in 2011 and more than $90 million in the last two years. The Company continued to invest in its sales and technical staff to penetrate new and existing markets. Sales growth was achieved through the Company’s extended distribution system throughout Europe and that structure is being implemented in Central and South America. The Company implemented a restructuring program in the fourth quarter of 2011 that will improve several operations in 2012. Sensient acquired the remaining interest of two cosmetic companies that it had partially owned, allowing the Company full control of the operations in these key strategic markets. Consolidated revenue was $1.43 billion in 2011, an increase of 7.7% from $1.33 billion reported in 2010. Sensient’s operating income was $190.8 million in 2011, up 9.3% from $174.6 million in 2010. The impact of foreign currency translation increased revenue and operating income by approximately 2% and 3%, respectively. Diluted earnings per share were $2.41 in 2011 compared to $2.17 in 2010, an increase of 11.1%. The Company’s continued strong cash flows from operating activities of $142.9 million allowed the Company to fund its capital expenditure program, finance acquisitions, increase the annual dividend by 6% and reduce debt levels in 2011 by $14.4 million. Sensient’s debt to capital ratio improved to 24.2% at December 31, 2011, compared to 26.2% at the end of 2010. Additional information on these items is included in the Results of Operations. RESULTS OF OPERATIONS 2011 vs. 2010 Sensient’s revenue increased 7.7% in 2011 to $1.43 billion from $1.33 billion in 2010. Revenue in the Flavors & Fragrances Group was $860.7 million in 2011, an increase of 6.4% from $809.1 million in 2010. Color Group revenue of $491.9 million was 9.9% higher than 2010 revenue of $447.5 million. Corporate and Other revenue, which includes the Company’s operations in the Asia Pacific region and China, increased 16.5% in 2011. The impact of foreign currency translation increased consolidated revenue in 2011 by approximately 2%. Additional information on group results can be found in the Segment Information section. The Company’s gross margin was 31.4% and 30.7% in 2011 and 2010, respectively. The impact of increased selling prices and favorable product mix more than offset the impact of higher raw material costs in 2011. Selling and administrative expense as a percent of revenue was 18.1% in 2011 compared to 17.6% in 2010. In the fourth quarter of 2011, the Company recorded a restructuring charge ofapproximately $4.8 million, or 0.3% of revenue. The Company also reported a gain of $3.6 million, or 0.3% of revenue, included in selling and administrative expenses related to the revaluation of the previously held equity interest in a business that Sensient obtained controlling interest of during the year. The remaining 50 basis point increase in selling and administrative expenses during 2011 was primarily attributable to the expansion of the Company’s sales force to penetrate new and existing markets. 15 Management’s Discussion & Analysis of Operations & Financial Condition (continued) Operating income was $190.8 million in 2011 compared to $174.6 million in 2010, an increase of 9.3%. The increase was due to the increased revenue and gross margin discussed above. Additional information on group results can be found in the Segment Information section. Interest expense decreased 4.6% to $19.4 million in 2011 from $20.4 million in 2010. The decrease is due to lower average outstanding debt balances partially offset by higher interest rates. The effective income tax rate was 29.7% in 2011 and 30.5% in 2010. The effective tax rates for both 2011 and 2010 were reduced by discrete items, including the favorable resolution of prior years’ tax matters. In total, these discrete items reduced the effective tax rate for 2011 and 2010 by 2.5% and 2.4%, respectively. Rate excluding discrete items % % Discrete items %) %) Reported effective tax rate % % The effective tax rate for 2012 is expected to be between 32% and 33% prior to the recording of any discrete items. SEGMENT INFORMATION The Company determines its operating segments based on information utilized by the chief operating decision maker to allocate resources and assess performance. The Company’s reportable segments consist of the Flavors & Fragrances Group and the Color Group. The results of two additional operating segments, the Asia Pacific Group and the China Group, are reported in the Corporate and Other segment. Flavors & Fragrances Revenue for the Flavors & Fragrances Group for 2011 increased 6.4% to $860.7 million from $809.1 million in 2010. The Group reported higher selling prices ($33.9 million) and an increase in volumes ($1.4 million) combined with the favorable impact of foreign currency translation ($16.3 million). Higher selling prices were reported in all businesses and regions. The higher volumes occurred primarily in traditional flavors in North America partially offset by lower volumes in dehydrated flavors. Gross margin increased 60 basis points to 27.0% of revenue in 2011 from 26.4% in 2010. The increase is primarily due to the higher selling prices and favorable product mix which more than offset higher raw material costs. The Flavors & Fragrances Group operating income increased 7.3% to $130.8 million in 2011 from $122.0 million in 2010. The increase in operating profit was related to operations in North America ($9.0 million) and the favorable impact of foreign currency translation ($2.0 million) partially offset by lower operating profit in Latin America ($1.8 million). The higher profit in North America was driven by the higher selling prices partially offset by higher raw material costs. The lower profit in Latin America was primarily due to unfavorable product mix and higher costs partially offset by higher selling prices. Operating income as a percent of revenue was 15.2% in 2011 and 15.1% in 2010 primarily for the reasons discussed above. Color The Color Group revenue increased 9.9% in 2011 to $491.9 million from $447.5 million in 2010. The increase in revenue was driven by higher sales of food and beverage colors ($19.8 million) combined with higher sales of non-food colors ($11.7 million) and the favorable impact of foreign currency translation ($11.8 million). The higher sales of food and beverage colors were driven by higher volumes across all major markets and higher selling prices. The higher sales of non-food colors were primarily due to increased volume. Gross margin for the Color Group increased 70 basis points to 35.1% in 2011 compared to 34.4% in 2010. Higher selling prices and favorable product mix more than offset increased raw material and manufacturing costs. Color Group operating income increased 16.6% to $90.2 million from $77.4 million in 2010. The increase in operating income was primarily attributable to higher sales of food and beverage colors ($4.3 million) and non-food colors ($6.0 million) combined with the favorable impact of foreign exchange rates ($2.4 million). 16 sensient 2011 annual report |building globally The higher operating income from food and beverage colors was primarily due to the impact of higher selling prices and volumes partially offset by higher raw material costs. The increase in operating income for non-food colors was primarily due to the higher volumes and favorable product mix. Operating income as a percent of revenue increased 100 basis points to 18.3% from 17.3% in 2010 primarily due to the reasons described above. 2010 vs. 2009 Sensient’s revenue increased 10.6% in 2010 to $1.33 billion from $1.20 billion in 2009. Revenue in the Flavors & Fragrances Group was $809.1 million in 2010, an increase of 4.7% from $772.9 million in 2009. Color Group revenue of $447.5 million was 19.4% higher than 2009 revenue of $374.8 million. Corporate and Other revenue, which includes the Company’s operations in the Asia Pacific region and China, increased 28.0% in 2010. The impact of foreign currency translation increased consolidated revenue in 2010 by less than 1%. Additional information on group results can be found in the Segment Information section. The Company’s gross margin was 30.7% in both 2010 and 2009. The impact of increased selling prices and favorable product mix was offset by the impact of higher raw material and manufacturing costs in 2010. Selling and administrative expense as a percent of revenue was 17.6% in 2010 compared to 18.5% in 2009. In 2009, the Company recorded charges of approximately $11.3 million, or 0.9% of revenue, for the settlement of environmental claims against the Company. The Company also recorded a gain in 2010 of $1.5 million due to additional insurance proceeds received on the environmental claims. The increase of selling and administrative expenses in 2010 was attributable to the expansion of the Company’s sales force to penetrate new geographical markets in Central Europe. Operating income was $174.6 million in 2010 compared to $147.0 million in 2009, an increase of 18.8%. Approximately half of the increase is due to higher sales and the remaining amount is due to the impact of the prior year environmental settlement. Additional information on group results can be found in the Segment Information section. Interest expense decreased 14.3% to $20.4 million in 2010 from $23.8 million in 2009. The decreasewas due to lower average outstanding debt balances partially offset by higher interest rates. The effective income tax rate was 30.5% in 2010 and 29.7% in 2009. The effective tax rates for both 2010 and 2009 were reduced by discrete items, including the favorable resolution of prior years’ tax matters. In total, these discrete items reduced the effective tax rate for 2010 and 2009 by 2.4% and 2.5%, respectively. Rate excluding discrete items % % Discrete items %) %) Reported effective tax rate % % SEGMENT INFORMATION Flavors & Fragrances Revenue for the Flavors & Fragrances Group for 2010 increased 4.7% to $809.1 million from $772.9 million in 2009. The Group reported higher volumes ($41.9 million) partially offset by lower selling prices ($6.5 million). The higher volumes occurred primarily in North America, both in traditional flavors and in dehydrated flavors, and in Europe. The decrease in revenue due to lower selling prices was primarily related to dehydrated flavors in North America partially offset by higher selling prices in Europe. Gross margin was 26.4% of revenue in 2010 and 27.3% in 2009. The decrease is primarily due to the lower selling prices in dehydrated flavors combined with higher manufacturing costs in traditional flavors. Sensient also was negatively impacted by higher raw materials costs in dehydrated flavors in the first part of 2010 but realized improvement in this area as the year progressed. 17 Management’s Discussion & Analysis of Operations & Financial Condition (continued) The Flavors & Fragrances Group operating income was $122.0 million in 2010 compared to $124.5 million in 2009. The decrease in operating profit was related to operations in North America ($4.1 million) and Europe ($1.0 million) partially offset by higher operating profit in Latin America ($1.0 million) and the favorable impact of foreign currency translation ($1.6 million). The lower profit in North America was primarily related to the lower margin in the first part of the year for dehydrated flavors discussed above. The lower profit in Europe was primarily driven by higher manufacturing costs partially offset by higher selling prices. The higher profit in Latin America was primarily driven by lower raw material costs. Operating income as a percent of revenue was 15.1% in 2010 and 16.1% in 2009 primarily for the reasons discussed above. Color The Color Group revenue increased 19.4% in 2010 to $447.5 million from $374.8 million in 2009. The increase in revenue was driven by higher sales of food and beverage colors ($41.3 million) combined with higher sales of non-food colors ($31.1 million). The higher sales of food and beverage colors were driven by higher volumes across all major markets and higher selling prices. The higher sales of non-food colors were primarily due to increased volume across all the major product lines. Gross margin for the Color Group increased 70 basis points to 34.4% in 2010 compared to 33.7% in 2009. Higher selling prices more than offset increased raw material and manufacturing costs. Color Group operating income increased 31.9% to $77.4 million from $58.7 million in 2009. The increase in operating income was primarily attributable to higher sales of food and beverage colors ($11.7 million) and non-food colors ($7.3 million). The higher operating income from food and beverage colors was primarily due to the impact of higher selling prices and volumes partially offset by higher raw material costs. The increase in operating income for non-food colors was primarily due to the higher volumes. Operating income as a percent of revenue increased 160 basis points to 17.3% from 15.7% in 2009 primarily due to the reasons described above. LIQUIDITY AND FINANCIAL POSITION The Company’s financial position remains strong, enabling it to meet cash requirements for operations, acquisitions, capital expansion programs and dividend payments to shareholders. The Company intends to fund working capital requirements, principal and interest payments, acquisitions (if any) and other liabilities with cash provided by operations, to the extent available, and short-term and long-term borrowings under new and existing credit facilities. The Company’s ratio of debt to total capital improved to 24.2% at December 31, 2011, compared to 26.2% and 32.0% at December 31, 2010 and 2009, respectively. The improvement in 2011 resulted from both a reduction in debt and an increase in equity. Debt was reduced by $14.4 million since December 31, 2010, and by $92.6 million since December 31, 2009. In the Consolidated Statements of Cash Flows, the changes in operating assets and liabilities are presented excluding the effects of changes in foreign currency exchange rates, as these do not reflect actual cash flows. Accordingly, the amounts in the Consolidated Statements of Cash Flows do not necessarily correspond with changes in the operating assets and liabilities that are presented in the Consolidated Balance Sheets. Net cash provided by operating activities was $142.9 million in 2011, $155.7 million in 2010 and $138.3 million in 2009. Operating cash flow provided the primary source of funds for operating needs, acquisitions, capital expenditures, shareholder dividends and net debt repayments. The decrease in net cash provided by operating activities in 2011 was primarily due to a higher use of working capital partially offset by the impact of higher earnings. Cash from operating activities increased in 2010 due to an increase in earnings. 18 Net cash used in investing activities was $74.0 million in 2011, $55.1 million in 2010 and $48.0 million in 2009. Capital expenditures were $72.2 million in 2011, $55.8 million in 2010 and $47.7 million in 2009. Net cash used in financing activities was $52.9 million in 2011, $97.5 million in 2010 and $80.4 million in 2009. The Company had net reductions in debt of $14.2 million in 2011, $72.6 million in 2010 and $54.5 million in 2009. In each of the last three years, the Company was able to finance capital expenditures and dividend payments and still reduce debt levels. The Company maintains debt levels it considers prudent based on its cash flows, interest coverage and percentage of total debt to total capital. The Company has paid uninterrupted quarterly cash dividends since commencing public trading in its stock in 1962. The Company’s quarterly dividend was 21 cents per share beginning in the first quarter of 2011 when it was increased from 20 cents per share. Dividends paid per share were 84 cents in 2011, 79 cents in 2010 and 76 cents in 2009. Total dividends paid were $42.0 million, $39.0 million and $37.0 million in 2011, 2010 and 2009, respectively. With the exception of the increase in raw material costs discussed above, the impact of inflation on both the Company’s financial position and its results of operations has been minimal and is not expected to adversely affect 2012 results. ISSUER PURCHASES OF EQUITY SECURITIES There have been no purchases of Company stock in the last three years. On April 27, 2001, the Board approved a share repurchase program under which the Company is authorized to repurchase up to 5.0 million shares of Company stock in addition to amounts remaining from prior Board authorizations. As of December 31, 2011, 3.0 million shares were available to be repurchased under existing authorizations. The Company’s share repurchase program has no expiration date. CRITICAL ACCOUNTING POLICIES In preparing the financial statements in accordance with accounting principles generally accepted in the U.S., management is required to make estimates and assumptions that have an impact on the asset, liability, revenue and expense amounts reported. These estimates can also affect supplemental information disclosures of the Company, including information about contingencies, risk and financial condition. The Company believes, given current facts and circumstances, that its estimates and assumptions are reasonable, adhere to accounting principles generally accepted in the U.S. and are consistently applied. Inherent in the nature of an estimate or assumption is the fact that actual results may differ from estimates and estimates may vary as new facts and circumstances arise. The Company makes routine estimates and judgments in determining the net realizable value of accounts receivable, inventories, property, plant and equipment, and prepaid expenses. Management believes the Company’s most critical accounting estimates and assumptions are in the following areas: 19 Management’s Discussion & Analysis of Operations & Financial Condition (continued) Revenue Recognition The Company recognizes revenue (net of estimated discounts, allowances and returns) when title passes, the customer is obligated to pay the Company and the Company has no remaining obligations. Such recognition typically corresponds with the shipment of goods. Goodwill Valuation The Company reviews the carrying value of goodwill annually utilizing several valuation methodologies, including a discounted cash flow model. The Company completed its annual goodwill impairment test under Accounting Standards Codification (“ASC”) 350, Intangibles – Goodwill and Other, in the third quarter of 2011. In conducting its annual test for impairment, the Company performed a qualitative assessment of its previously calculated fair values for each of its reporting units and compared each of these values to the net book value of each reporting unit. Fair value is estimated using both a discounted cash flow analysis and an analysis of comparable company market values. If the fair value of a reporting unit exceeds its net book value, no impairment exists. The Company has three reporting units that had goodwill recorded and were tested for impairment. The Flavors & Fragrances reporting unit and the Asia Pacific reporting unit had fair values that were over 100% above their respective net book values. The fair value of the Color reporting unit had a fair value that was over 30% above its net book value. Changes in estimates of future cash flows caused by items such as unforeseen events or changes in market conditions could negatively affect the reporting units’ fair value and result in an impairment charge. Income Taxes The Company estimates its income tax expense in each of the taxing jurisdictions in which it operates. The Company is subject to a tax audit in each of these jurisdictions, which could result in changes to the estimated tax expense. The amount of these changes would vary by jurisdiction and would be recorded when probable and estimable. These changes could impact the Company’s financial statements. Management has recorded valuation allowances to reduce its deferred tax assets to the amount that is more likely than not to be realized. Examples of deferred tax assets include deductions, net operating losses and tax credits that the Company believes will reduce its future tax payments. In assessing the future realization of these assets, management has considered future taxable income and ongoing tax planning strategies. An adjustment to the recorded valuation allowance as a result of changes in facts or circumstances could result in a significant change in the Company’s tax expense. The Company does not provide for deferred taxes on unremitted earnings of foreign subsidiaries which are considered to be invested indefinitely. Commitments and Contingencies The Company is subject to litigation and other legal proceedings arising in the ordinary course of its businesses or arising under provisions related to the protection of the environment. Estimating liabilities and costs associated with these matters requires the judgment of management, who rely in part on information from Company legal counsel. When it is probable that the Company has incurred a liability associated with claims or pending or threatened litigation matters and the Company’s exposure is reasonably estimable, the Company records a charge against earnings. The Company recognizes related insurance reimbursement when receipt is deemed probable. The Company’s estimate of liabilities and related insurance recoveries may change as further facts and circumstances become known. MARKET RISK FACTORS The Company is exposed to market risks, including changes in interest rates, currency exchange rates and commodity prices. To manage the volatility relating to these exposures on a consolidated basis, the Company nets the exposures to take advantage of natural offsets. The Company also enters into various derivative transactions for some of the remaining exposures pursuant to the Company’s policies covering hedging practices. The financial impacts of these hedging instruments are offset by corresponding changes in the underlying exposures being hedged. 20 sensient 2011 annual report |building globally The Company does not hold or issue derivative financial instruments for trading purposes. Note 1 and Note 5 to the Consolidated Financial Statements include a discussion of the Company’s accounting policies for financial instruments. A key part of the Company’s strategy is to expand into new geographic markets. Because the Company manufactures and sells its products throughout the world, it is exposed to movements in foreign currency exchange rates. The major foreign currency exposures involve the markets in Western Europe, Mexico and Canada. The primary purpose of the Company’s foreign currency hedging activities is to protect against the volatility associated with foreign currency sales, purchases of materials, and other assets and liabilities created during the normal course of business. The Company generally utilizes foreign exchange contracts with durations of less than 12 months that may or may not be designated as cash flow hedges under ASC 815, Derivatives and Hedging. At December 31, 2011 and 2010, the net fair value of these instruments, based on dealer quotes, was an asset of $0.4 million and a liability $0.1 million, respectively. At December 31, 2011 and 2010, the potential gain or loss in the fair value of the Company’s outstanding foreign exchange contracts, assuming a hypothetical 10% fluctuation in the currencies of such contracts, would be approximately $3.8 million and $1.1 million, respectively. However, any change in the value of the contracts, real or hypothetical, would be significantly offset by a corresponding change in the value of the underlying hedged items. In addition, this hypothetical calculation assumes that each exchange rate would change in the same direction relative to the U.S. dollar. The Company has certain debt denominated in Swiss Francs and Euros. These non-derivative debt instruments act as partial hedges of the Company’s Swiss Franc and Euro net asset positions. The potential increase or decrease in the annual U.S. dollar interest expense of the Company’s outstanding foreign currency-denominated debt, assuming a hypothetical 10% fluctuation in the currencies of such debt, would be approximately $0.3 million and $0.5 million at December 31, 2011 and 2010, respectively. However, any change in interest expense from fluctuations in currency, real or hypothetical, would be significantly offset by a corresponding change in the value of the foreign income before interest. In addition, this hypothetical calculation assumes that each exchange rate would change in the same direction relative to the U.S. dollar. The Company manages its debt structure and interest rate risk through the use of fixed rate and floating rate debt and through the use of derivatives. The Company’s primary exposure is to interest rates in the U.S. and Western Europe. At December 31, 2011 and 2010, the potential increase or decrease in annual interest expense, assuming a hypothetical 10% fluctuation in interest rates of floating rate debt, would be approximately $0.2 million in both years. The Company is the purchaser of certain commodities, such as corn, sugar, soybean meal and fruits. The Company generally purchases these commodities based upon market prices that are established with the vendor as part of the purchase process. In general, the Company does not use commodity financial instruments to hedge commodity prices due to a high correlation between the commodity cost and the ultimate selling price of the Company’s products. On occasion, the Company may enter into non-cancelable forward purchase contracts, as deemed appropriate, to reduce the effect of price fluctuations on future manufacturing requirements. CONTRACTUAL OBLIGATIONS The Company is subject to certain contractual obligations, including long-term debt, operating leases, manufacturing purchases and pension benefit obligations. The Company has unrecognized tax benefits of $8.8 million as of December 31, 2011. However, the Company cannot make a reasonably reliable estimate of the period of potential cash settlement of the liabilities and, therefore, has not included unrecognized tax benefits in the following table of significant contractual obligations as of December 31, 2011. 21 Management’s Discussion & Analysis of Operations & Financial Condition (continued) PAYMENTS DUE BY PERIOD (inthousands) Total 1year 2-3years 4-5years >5years Long-term debt $ Interest payments on long-term debt Operating lease obligations Manufacturing purchase commitments — — Pension funding obligations Total contractual obligations $ NEW PRONOUNCEMENTS In September 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-08, Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment, which gives companies the option to perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. The ASU is effective for fiscal years beginning after December 15, 2011, with early adoption permitted. The Company adopted this ASU which did not have any impact on its financial statements. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income, which eliminates the option to present components of other comprehensive income as part of the statement of shareholders’ equity. Companies will be required to present items of net income, items of other comprehensive income and total comprehensive income either in a single continuous statement or in two separate but consecutive statements. This guidance is effective for the Company beginning January 1, 2012. The adoption of this ASU will have no impact on the Company’s financial condition or results of operations but will impact the presentation of the financial statements. OFF-BALANCE SHEET ARRANGEMENTS The Company had no off-balance sheet arrangements as of December 31, 2011. FORWARD-LOOKING STATEMENTS This document contains forward-looking statements that reflect management’s current assumptions and estimates of future economic circumstances, industry conditions, Company performance and financial results. Forward-looking statements include statements in the future tense, statements referring to any period after December 31, 2011, and statements including the terms “expect,” “believe,” “anticipate” and other similar terms that express expectations as to future events or conditions. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for such forward-looking statements. Such forward-looking statements are not guarantees of future performance and involve known and unknown risks, uncertainties and other factors that could cause actual events to differ materially from those expressed in those statements. A variety of factors could cause the Company’s actual results and experience to differ materially from the anticipated results. These factors and assumptions include the pace and nature of new product introductions by the Company’s customers; the Company’s ability to successfully implement its growth strategies; the outcome of the Company’s various productivity-improvement and cost-reduction efforts; changes in costs of raw materials and energy; industry and economic factors related to the Company’s domestic and international business; competition from other suppliers of colors, flavors and fragrances; growth or contraction in markets for products in which the Company competes; terminations and other changes in customer relationships; industry acceptance of price increases; currency exchange rate fluctuations; cost and availability of credit; and the matters discussed above including the critical accounting policies described therein. The Company does not undertake to publicly update or revise its forward-looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. 22 sensient 2011 annual report |building globally Consolidated Statements of Earnings (in thousands except per share amounts) Years ended December 31, Revenue $ $ $ Cost of products sold Selling and administrative expenses Operating Income Interest expense Earnings Before Income Taxes Income taxes Net Earnings $ $ $ Earnings per share: Basic $ $ $ Diluted $ $ $ Average common shares outstanding: Basic Diluted See notes to consolidated financial statements. 23 Consolidated Balance Sheets (in thousands except share and per share amounts) December 31, Assets Current Assets: Cash and cash equivalents $ $ Trade accounts receivable, less allowance for losses of $3,588 and $3,999, respectively Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Other assets Intangible assets – at cost, less accumulated amortization of $13,233 and $12,281, respectively Goodwill Property, Plant and Equipment: Land Buildings Machinery and equipment Construction in progress Less accumulated depreciation ) ) Total assets $ $ Liabilities and Shareholders’ Equity Current Liabilities: Trade accounts payable $ $ Accrued salaries, wages and withholdings from employees Other accrued expenses Income taxes Short-term borrowings Total current liabilities Deferred income taxes Other liabilities Accrued employee and retiree benefits Long-term debt Shareholders’ Equity: Common stock, par value $0.10 a share, authorized 100,000,000 shares; issued 53,954,874 shares Additional paid-in capital Earnings reinvested in the business Treasury stock, 4,038,011 and 4,345,712 shares, respectively, at cost ) ) Accumulated other comprehensive loss ) ) Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. 24 sensient 2011 annual report |building globally Consolidated Statements of Cash Flows (in thousands) Years ended December 31, Cash Flows from Operating Activities Net earnings $ $ $ Adjustments to arrive at net cash provided by operating activities: Depreciation and amortization Share-based compensation (Gain) loss on assets ) Deferred income taxes ) ) Changes in operating assets and liabilities: Trade accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable and other accrued expenses ) Accrued salaries, wages and withholdings from employees ) Income taxes ) Other liabilities Net cash provided by operating activities Cash Flows from Investing Activities Acquisition of property, plant and equipment ) ) ) Proceeds from sale of assets Acquisition of new businesses, net of cash acquired ) — — Other investing activities ) ) Net cash used in investing activities ) ) ) Cash Flows from Financing Activities Proceeds from additional borrowings Debt payments ) ) ) Dividends paid ) ) ) Proceeds from options exercised and other equity transactions Net cash used in financing activities ) ) ) Effect of exchange rate changes on cash and cash equivalents ) ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ $ Cash paid during the year for: Interest $ $ $ Income taxes Capitalized interest See notes to consolidated financial statements. 25 Consolidated Statements of Shareholders’ Equity Common Additional Paid-in Earnings Reinvested in Treasury Stock Accumulated Other Comprehensive Total Comprehensive (in thousands except share and per share amounts) Stock Capital theBusiness Shares Amount Income(Loss) Income Balances at December 31, 2008 $ ) $ ) Net earnings $ Unrealized gain on cash flow hedges, arising during the period, net of tax of $118 Reclassification adjustment for cash flow hedges included in net income, net of tax of $141 ) ) Pension adjustment, net of tax of $3,329 ) ) Foreign currency translation Total comprehensive income $ Cash dividends paid – $0.76 per share ) Share-based compensation ) Stock options exercised ) Nonvested stock issued upon vesting ) ) Benefit plans 34 ) Other 50 Balances at December 31, 2009 ) ) Net earnings $ Unrealized gain on cash flow hedges, arising during the period, net of tax of $90 Reclassification adjustment for cash flow hedges included in net income, net of tax of $41 ) ) Pension adjustment, net of tax of $504 Foreign currency translation ) ) Total comprehensive income $ Cash dividends paid – $0.79 per share ) Share-based compensation ) Stock options exercised ) Nonvested stock issued upon vesting ) ) Benefit plans ) Other Balances at December 31, 2010 ) ) Net earnings $ Unrealized gain on cash flow hedges, arising during the period, net of tax of $356 Reclassification adjustment for cash flow hedges included in net income, net of tax of $272 ) ) Pension adjustment, net of tax of $2,536 Foreign currency translation ) ) Total comprehensive income $ Cash dividends paid – $0.84 per share ) Share-based compensation Stock options exercised ) Nonvested stock issued upon vesting ) ) Benefit plans ) Other Balances at December 31, 2011 $ ) $ ) See notes to consolidated financial statements. 26 sensient 2011 annual report |building globally Notes to Consolidated Financial Statements Years ended December 31, 2011, 2010 and 2009 1. Summary of Significant Accounting Policies Principles of Consolidation and Basis of PresentationThe consolidated financial statements include the accounts of Sensient Technologies Corporation and its subsidiaries (the “Company”). All significant intercompany accounts and transactions are eliminated. Sensient Technologies Corporation is a leading global manufacturer and marketer of colors, flavors and fragrances. The Company uses advanced technologies at facilities around the world to develop specialty food and beverage systems, cosmetic and pharmaceutical systems, inkjet and specialty inks and colors and other specialty chemicals. The Company’s reportable segments consist of the Flavors & Fragrances and Color Groups, which are managed on a products and services basis. The Asia Pacific and China Groups, which are managed on a geographic basis, are included in Corporate and Other. Use of Estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets, liabilities, revenue and expenses during the reporting period and the disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. Revenue Recognition The Company recognizes revenue (net of estimated discounts, allowances and returns) when title to goods passes, the customer is obligated to pay the Company and the Company has no remaining obligations. Such recognition typically corresponds with the shipment of goods. Cost of Products Sold Cost of products sold includes materials, labor and overhead expenses incurred in the manufacture of our products. Cost of products sold also includes charges for obsolete and slow moving inventories, as well as costs for quality control, purchasing and receiving costs, inspection costs, warehousing costs, internal transfer costs, other costs of our internal distribution network and costs incurred for shipping and handling. The Company records fees billed to customers for shipping and handling as revenue. Selling and Administrative Expenses Selling and administrative expenses primarily include the salaries and related costs for executive, finance, accounting, human resources, information technology, research and development and legal personnel as well as salaries and related costs of salespersons and commissions paid to external sales agents. Cash EquivalentsThe Company considers all highly liquid investments with maturities of three months or less at the date of acquisition as cash equivalents. Accounts ReceivableReceivables are recorded at their face amount, less an allowance for doubtful accounts. The allowance for doubtful accounts is based on customer-specific analysis and general matters such as current assessments of past due balances and economic conditions. Specific accounts are written off against the allowance for doubtful accounts when it is deemed that the receivable is no longer collectible. Inventories Inventories are stated at the lower of cost or market. Market is determined on the basis of estimated realizable values. Cost is determined using the first-in, first-out (“FIFO”) method with the exception of certain locations of the Flavors & Fragrances Group where cost is determined using a weighted average method. Inventories include finished and in-process products totaling $282.1 million and $261.6 million at December 31, 2011 and 2010, respectively, and raw materials and supplies of $132.4 million and $130.6 million at December 31, 2011 and 2010, respectively. Property, Plant and EquipmentProperty, plant and equipment are recorded at cost reduced by accumulated depreciation. Depreciation is provided over the estimated useful life of the related asset using the straight-line method for financial reporting. The estimated useful lives for buildings and leasehold improvements range from 5 to 40 years. Machinery and equipment have useful lives ranging from 3 to 20 years. Interest costs on significant projects constructed or developed for the Company’s own use are capitalized as part of the asset. Goodwill and Other Intangible Assets The carrying value of goodwill is evaluated for impairment on an annual basis or when an indicator of impairment occurs. The impairment assessment includes comparing the carrying amount of net assets, including goodwill, of each reporting unit to its respective fair value as of the date of the assessment. Fair value was estimated based upon an evaluation of the reporting unit’s estimated future discounted cash flow as well as the public trading and private transaction valuation multiples for comparable companies. For 2011, the Company completed a qualitative assessment noting no indicators of a change in fair value. Such determination of fair value yielded no impairment in 2011, 2010 or 2009. The cost of intangible assets with determinable useful lives is amortized on a straight-line basis to reflect the pattern of economic benefits consumed, ranging from 5 to 20 years. These assets include technological know-how, customer relationships, patents, trademarks and non-compete agreements, among others. 27 Notes to Consolidated Financial Statements (continued) Years ended December 31, 2011, 2010 and 2009 Impairment of Long-lived AssetsThe Company reviews long-lived assets for impairment whenever events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable. The Company performs undiscounted cash flow analyses to determine if potential impairment exists. If impairment is determined to exist, any related impairment loss is calculated based on the difference between fair value and carrying value. Financial Instruments The Company may use derivative financial instruments for the purpose of hedging currency and interest rate exposures which exist as part of ongoing business operations. As a policy, the Company does not engage in speculative or leveraged transactions, nor does the Company hold or issue financial instruments for trading purposes. Hedge effectiveness is determined by how closely the changes in the fair value of the hedging instrument offset the changes in the fair value or cash flows of the hedged item. Hedge accounting is permitted only if the hedging relationship is expected to be highly effective at the inception of the transaction and on an ongoing basis. Any ineffective portions are recognized in earnings immediately. Interest Rate Hedging The Company is exposed to interest rate risk through its corporate borrowing activities. The objective of the Company’s interest rate risk management activities is to manage the levels of the Company’s fixed and floating interest rate exposure to be consistent with the Company’s preferred mix. The interest rate risk management program may include entering into interest rate swaps, which qualify as fair value hedges, when there is a desire to modify the Company’s exposure to interest rates. Gains or losses on fair value hedges are recognized in earnings, net of gains and losses on the fair value of the hedged instruments. Cash Flow Hedges The primary objectives of the foreign exchange risk management activities are to understand and mitigate the impact of potential foreign exchange fluctuations on the Company’s financial results and its economic well-being. Generally, these risk management transactions involve the use of foreign currency derivatives to protect against exposure resulting from recorded accounts receivable and payable. The Company may utilize forward exchange contracts, generally with maturities of less than 12 months, which qualify as cash flow hedges. These foreign exchange contracts are intended to offset the effect of exchange rate fluctuations on recorded intercompany receivables and payables. Gains and losses on these instruments are deferred in accumulated other comprehensive (loss) income (“OCI”) until the underlying transaction is recognized in earnings. The Company’s existing cash flow hedges are highly effective. As a result, any current impact on earnings due to cash flow hedge ineffectiveness is immaterial. Net Investments Hedging The Company may enter into foreign-denominated debt to be used as a non-derivative instrument to hedge the Company’s net investment in foreign subsidiaries. The change in the carrying amount of the foreign-denominated debt on the Company’s books, attributable to changes in the spot foreign exchange rate, is a hedge of the net investment in its foreign subsidiaries. Changes in the fair value of debt designated as a net investment hedge are recorded in foreign currency translation in OCI. Commodity Purchases The Company purchases certain commodities in the normal course of business that result in physical delivery of the goods and, hence, are excluded from Accounting Standards Codification (“ASC”) 815, Derivatives and Hedging. Translation of Foreign Currencies For all significant foreign operations, the functional currency is the local currency. Assets and liabilities of foreign operations are translated into U.S. dollars at current exchange rates. Revenue and expense accounts are translated into U.S. dollars at average exchange rates prevailing during the year. Adjustments resulting from the translation of foreign accounts into U.S. dollars are recorded in foreign currency translation in OCI. Transaction gains and losses that occur as a result of transactions denominated in non-functional currencies are included in earnings and were not significant during the three-year period ended December 31, 2011. Share-Based Compensation Share-based compensation expense is recognized on a straight line basis over the vesting period of each award recipient. See Note 6, Share-Based Compensation, for additional information. Income Taxes The Company recognizes a current tax liability or asset for the estimated taxes payable or refundable on tax returns for the current year and a deferred tax liability or asset for the estimated future tax effects attributable to temporary differences and carryforwards. The measurement of current and deferred tax liabilities and assets is based on provisions of enacted tax law. Deferred tax assets are reduced, if necessary, by the amount of any tax benefits for which the utilization of the asset is not considered likely. Earnings Per Share The difference between basic and diluted earnings per share (EPS) is the dilutive effect of stock options and nonvested stock. Diluted EPS assumes that nonvested stock has vested and all dilutive stock options, for which the average market price exceeds the exercise price (in-the-money), are exercised. Stock options for which the exercise price exceeds the average market price (out-of-the-money) have an anti-dilutive effect on EPS, and accordingly, are excluded from the calculation. Weighted-average common shares for the computation of EPS were: 28 sensient 2011 annual report |building globally (in thousands) Basic weighted-average shares outstanding Diluted weighted-average shares outstanding In 2011, there were no anti-dilutive stock options. For the years 2010 and 2009, options for 0.1 million shares and 0.2 million shares, respectively, with weighted-average exercise prices of $30.07 and $24.11, respectively, were excluded from the diluted EPS calculation because their exercise prices were greater than the average market price of the common stock and their inclusion in the calculation would have been anti-dilutive. All earnings per share amounts are presented on a diluted basis unless otherwise noted. Accumulated Other Comprehensive (Loss) Income Accumulated OCI is composed primarily of foreign currency translation, minimum pension liability and unrealized gains or losses on cash flow hedges. The components of OCI at December 31 were: (in thousands) Foreign currency translation $ ) $ ) Pension liability (net of tax) ) ) Unrealized gain on cash flow hedges (net of tax) Accumulated other comprehensive loss $ ) $ ) Research and DevelopmentResearch and development costs are recorded in selling and administrative expenses in the year they are incurred. Research and development costs were $33.2 million, $30.6 million and $29.3 million during the years ended December 31, 2011, 2010 and 2009, respectively. Advertising Advertising costs are recorded in selling and administrative expenses as they are incurred. Advertising costs were $2.4 million, $1.5 million and $1.1 million during the years ended December 31, 2011, 2010 and 2009, respectively. Environmental Liabilities The Company records liabilities related to environmental remediation obligations when estimated future expenditures are probable and reasonably estimable. Such accruals are adjusted as further information becomes available or as circumstances change. Estimated future expenditures are discounted to their present value when the timing and amount of future cash flows are fixed and readily determinable. Recoveries of remediation costs from other parties, if any, are recognized as assets when their receipt is assured. Subsequent Events The Company performed an evaluation of subsequent events through the date these financial statements were issued. New Pronouncements In September 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-08, Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment, which gives companies the option to perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. The ASU is effective for fiscal years beginning after December 15, 2011, with early adoption permitted. The Company adopted this ASU which did not have any impact on its financial statements. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income, which eliminates the option to present components of other comprehensive income as part of the statement of shareholders’ equity. Companies will be required to present items of net income, items of other comprehensive income and total comprehensive income either in a single continuous statement or in two separate but consecutive statements. This guidance is effective for the Company beginning January 1, 2012. The adoption of this ASU will have no impact on the Company’s financial condition or results of operations but will impact the presentation of the financial statements. 2. Acquisitions In the fourth quarter of 2011, the Company acquired the remaining outstanding stock of Les Colorants Wackherr do Brasil (“Les Colorants”), a distributor of cosmetic ingredients in Brazil, for $4.6 million, which is net of the cash acquired. Prior to the acquisition, the Company owned 50% of Les Colorants, a non-controlling interest. ASC 805, Business Combinations, requires that upon acquiring a controlling interest, the acquirer remeasure its previously held interest in the acquiree at its acquisition date fair value and recognize the gain or loss in earnings. The Company revalued its previously held interest in Les Colorants using a market approach and recognized a pre-tax gain of $3.6 million in earnings in the fourth quarter of 2011, included in selling and administrative expense in the Corporate & Other segment in the Consolidated Statement of Earnings. There is no tax impact of the gain. The final allocation of the purchase price for Les Colorants combined with the revaluation of the previously held interest resulted in goodwill and intangibles of $8.7 million. This acquisition has been accounted for 29 Notes to Consolidated Financial Statements (continued) Years ended December 31, 2011, 2010 and 2009 as a purchase and the results of the entity’s full operations have been included in the consolidated financial statements in the Color segment since the date of acquisition. Also in the fourth quarter of 2011, the Company completed the acquisition of the remaining outstanding stock of LCW Polska, a cosmetic color and ingredients company located in Poznań, Poland. Prior to the acquisition, the Company owned 75% of LCW Polska. The acquisition is not material to the Company’s consolidated financial statements. 3. Goodwill and Intangible Assets At December 31, 2011 and 2010, goodwill is the only intangible asset that is not subject to amortization. The following table summarizes intangible assets with determinable useful lives by major category as of December 31, 2011 and 2010: Weighted (inthousandsexcept Average weightedaverage Amortization Accumulated Accumulated amortizationyears) Years Cost Amortization Cost Amortization Technological know-how $ $ ) $ $ ) Customer relationships ) ) Patents, trademarks, non-compete agreements and other ) ) Total finite-lived intangibles $ $ ) $ $ ) Amortization of intangible assets was $1.3 million in 2011, 2010 and 2009. Estimated amortization expense each year for the five years subsequent to December 31, 2011, is $1.4 million in each year from 2012 through 2016. The changes in goodwill for the years ended December 31, 2011 and 2010, by reportable business segment, were as follows: Flavors& Corporate (inthousands) Fragrances Color &Other Consolidated Balance as of December 31, 2009 $ Currency translation impact ) ) ) Balance as of December 31, 2010 $ Goodwill of acquired business — — Currency translation impact ) ) ) Balance as of December 31, 2011 $ 4. Debt Long-term DebtLong-term debt consisted of the following unsecured obligations at December 31: (in thousands) 4.47% senior notes due November 2018 $ $
